Case 0:20-cv-60015-RAR Document 52 Entered on FLSD Docket 06/02/2020 Page 1 of 1

RETURN OF SERVICE
UNITED STATES DISTRICT COURT
District of Florida
Case Number: 0:20-CV-60015-RAR
Plaintiff:
poe tonot MUTANT
Defendant: RLA2020001306

ANDREW D. GUMBERG, as Trustee of Coral Ridge Shopping Center
Trust, EINSTEIN and NOAH CORP., VIVARIA FLORIDA LLC, and
GREAT SERVICE RESTAURANT

For:

Anthony J. Perez, Esq.

GARCIA-MENOCAL & PEREZ, P.L

4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by LINDSAY LEGAL SERVICES, INC. on the 21st day of May, 2020 at 4:18 pm to be served on VIVARIA
FLORIDA, LLC. C/O FRANCISCO J. GAVILAN, ITS REGISTERED AGENT, 1640 W. OAKLAND PARK BLVD, #304,
OAKLAND PARK, FL 33311.

1, Ronaid Jobst, do hereby affirm that on the 25th day of May, 2020 at 3:29 pm, I:

Effected corporate service by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND FIRST AMENDED
COMPLAINT with the date and hour of service endorsed thereon by me, at the within named registered agent's/officer's usual
place of abode, to a person residing therein who is 15 years of age or older to wit: GISELE GAVILAN as CO-
RESIDENT/WIFE and informing said person of the contents thereof, pursuant to F.S.S. 48.081 (3)(b).

Military Status: Based upon inquiry of party served, the subject is not in the military service of the United States of America.
Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
SERVICE WAS OBTAINED AT THE GIVEN ADDRESS OF 17590 CIRCLE POND CT., BOCA RATON, FLORIDA 33496.

Description of Person Served: Age: 36, Sex: F, Race/Skin Color: WHITE, Height: 5’6", Weight: 140, Hair: BLONDE, Glasses:
N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
Standing, in the Judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the
foregoing document, and that the facts stated in it are true. NO NOTARY REQUIRED PURSUANT TO F.S. 92,525(2).

| Zuo QD fot

Ronald Jobst
CPS#1684

LINDSAY LEGAL SERVICES, INC.
7105 Sw 8th Street

Suite 307

Miami, FL 33144

(305) 261-1983

Our Job Serial Number: RLA-2020001306

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.ig

 
